Winslow, J.
The appellants claim that the demurrer ore tenus should have been sustained, because the remedy at law is adequate. It has recently been held by this court, upon full consideration, that an action in equity in such a case as the present may be maintained, and that the remedy at law is not adequate. Gullickson v. Madsen, ante, p. 19. Furthermore, the objection was waived by answering to the merits. Sherry v. Smith, 72 Wis. 339.
The only other questions presented upon this appeal are questions of fact. If the fact is, as the circuit judge found, that the mortgage and confessions of judgment were all made for the primary purpose, on both sides, of hindering, delaying, and defrauding Jacob's other creditors, they were unquestionably fraudulent as to such other creditors, and were rightly set aside; and the result would be the same although there might have been an honest debt in every case. David v. Birchard, 53 Wis. 492. A careful review of the evidence convinces us thatthere was ample evidence of the fraudulent character of these transactions. It is mostly circumstantial, but none the less convincing. It is entirely unnecessary to state the evidence. It must suffice to state our conclusions.
By the Court.— Judgment affirmed.